1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9    FELIPE ARIAS MARTINEZ,                               Case No. 3:17-cv-00591-RCJ-VPC
10                                           Plaintiff,                   ORDER
11            v.
12   MIKE ALLEN, et al.,
13                                       Defendants.
14
15            This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

16   a prisoner incarcerated at the Lovelock City Jail. On December 21, 2018, the Court

17   issued an order dismissing the complaint with leave to amend and directed Plaintiff to file

18   an amended complaint within thirty days. (ECF No. 3 at 9). The thirty-day period has

19   now expired, and Plaintiff has not filed an amended complaint or otherwise responded to

20   the Court’s order.     District courts have the inherent power to control their dockets and

21   “[i]n the exercise of that power, they may impose sanctions including, where appropriate

22   . . . dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829,

23   831 (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s

24   failure to prosecute an action, failure to obey a court order, or failure to comply with local

25   rules.    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for

26   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

27   1992) (dismissal for failure to comply with an order requiring amendment of complaint);

28   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with
1    local rule requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S.
2    Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with
3    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for
4    lack of prosecution and failure to comply with local rules).
5           In determining whether to dismiss an action for lack of prosecution, failure to obey
6    a court order, or failure to comply with local rules, the court must consider several factors:
7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
10   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
11   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
12          In the instant case, the Court finds that the first two factors, the public’s interest in
13   expeditiously resolving this litigation and the Court’s interest in managing the docket,
14   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
15   in favor of dismissal, since a presumption of injury arises from the occurrence of
16   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
17   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
18   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
19   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
20   the court’s order will result in dismissal satisfies the “consideration of alternatives”
21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
22   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within
23   thirty days expressly stated: “IT IS FURTHER ORDERED that if Plaintiff fails to file an
24   amended complaint curing the deficiencies outlined in this order, this action will be
25   dismissed with prejudice for failure to state a claim.” (ECF No. 3 at 10). Thus, Plaintiff
26   had adequate warning that dismissal would result from his noncompliance with the
27   Court’s order to file an amended complaint within thirty days.
28          It is therefore ordered that this action is dismissed with prejudice based on



                                                  -2-
1    Plaintiff’s failure to file an amended complaint in compliance with this Court’s December
2    21, 2018, order and for failure to state a claim.
3           It is further ordered that the Clerk of Court shall enter judgment accordingly and
4    close the case.
5
           DATED: This 11th day of March, 2019.
6           DATED THIS          day of            2019.
7
8                                                         UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -3-
